


116 S4302 IS: Volunteers in Contract Tracing or Recovery Act
U.S. Senate
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4302
IN THE SENATE OF THE UNITED STATES

July 23, 2020
Mr. Young (for himself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To utilize national service programs to directly respond to the novel coronavirus disease (COVID–19) outbreak.


1.Short titleThis Act may be cited as the Volunteers in Contract Tracing or Recovery Act or the VICTORY Act. 2.PurposeThe purpose of this Act is to utilize national service programs to directly respond to the novel coronavirus disease (COVID–19) outbreak declared as a national emergency by President Trump.
3.FindingsCongress finds the following: (1)National service members and volunteers in the United States are a critical part of addressing the COVID–19 outbreak, including response activities related to health, education, nutrition, and infrastructure. 
(2)In accordance with section 177 of the National and Community Service Act of 1990 (42 U.S.C. 12637), national service members and volunteers should never displace workers from employment in the United States.  (3)All volunteer activities should be carried out in a manner that complies with applicable privacy laws and laws relating to the protection of personal information.
4.DefinitionsIn this Act: (1)CNCS termsThe terms approved national service position, Corporation, Indian tribe, national service laws, and territory have the meaning given those terms in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511).
(2)VISTA termsThe terms VISTA and VISTA volunteer have the meaning given those terms in section 421 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5061) (3)Eligible activityThe term eligible activity means—
(A)any activity directly related to the coronavirus pandemic emergency response that prioritizes public health needs, such as contact tracing; and (B)any other activity directly related to the coronavirus pandemic emergency response and recovery, which may include tutoring, delivering meals, or other activities.
(4)National emergencyThe term national emergency means— (A)a public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d);
(B)an event for which the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191); or (C)a national emergency declared by the President under section 201 of the National Emergencies Act (50 U.S.C. 1601 et seq.).
5.Flexibility for existing grants
(a)National emergencyAn entity receiving financial assistance from a program authorized under the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) or the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.), including subgrant funds, that are appropriated for fiscal year 2020 or a subsequent fiscal year (referred to in this Act as eligible funds) may modify the purposes of the grant or subgrant and the activities carried out under the grant or subgrant in order to carry out activities to respond to a national emergency.  (b)Flexibility during non-Emergency times (1)In GeneralAn entity receiving eligible funds may modify the purposes of the grant or subgrant and the activities carried out under the grant or subgrant during a time that is not a national emergency if the entity submits a plan and the plan is approved in accordance with this subsection.
(2)Approval required for subgrant recipientsIn the case of an entity that receives eligible funds as a subgrant that desires to modify the purposes of the subgrant and the activities carried out under the subgrant, the subgrant recipient may carry out such modification only after receiving approval from the relevant entity that disburses funds for and oversees the subgrant.  (3)Plan requiredIn the case of an entity that receives eligible funds as a grant that desires to modify the purposes of the grant and the activities carried out under the grant, the entity shall submit a plan to the Corporation. The plan shall include each of the following, with respect to each project that the entity desires to modify: 
(A)A description of the existing project scheduled to be carried out using the eligible funds. (B)A description of how the existing project is no longer relevant or is overly burdensome.
(C)A description of the phase down plan that involves— (i)incrementally decreasing the existing project activity to terminate the project; or 
(ii)modifying the project and using significantly less eligible funding. (D)A description of the planned new use of eligible funds and an explanation of how those activities are needed.
(E)A description of how the entity will evaluate the modified project and how outcomes will be measured for the new activities carried out using eligible funds, including the evidence that will be required, if applicable. (4)Approval processAs expeditiously as practicable after receipt of a plan under paragraph (3), the Corporation shall review the plan and issue an approval or denial notice to the entity that submitted the plan. Upon approval of a plan under paragraph (3), the evaluation requirements and other requirements that applied to a project before termination or modification shall be waived and the entity may use the remaining eligible funds to carry out the activities described in the plan.
6.Approved national service positions authorized
(a)Funds appropriatedThere are authorized to be appropriated not less than $825,000,000 to carry out this section. (b)Distribution of funds (1)In GeneralOf the funds made available to carry out this section, the Corporation shall determine the amount of funding necessary for eligible programs assisted under subtitle C and D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571), programs assisted under the Volunteers in Service to America (VISTA) program established under part A of title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.), and eligible programs that are assisted under subtitle E of title I of the National and Community Service Act of 1990 (42 U.S.C. 12611).
(2)AmericorpsOf the funds made available to carry out eligible programs assisted under subtitle C and D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571), 1 percent of funds shall be reserved for Indian tribes, 1 percent of funds shall be reserved for territories, and 35.3 percent of funds shall be allocated to States, the District of Columbia, and the Commonwealth of Puerto Rico in an amount that bears the same ratio to the remaining funds as the population of the State, the District of Columbia, or the Commonwealth of Puerto Rico bears to the total population of the several States, the District of Columbia, and the Commonwealth of Puerto Rico. (3)VISTAOf the funds made available to carry out the Volunteers in Service to America (VISTA) program established under part A of title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.), the Corporation shall, to the extent practicable, endeavor to award funds to States, the District of Columbia, and the Commonwealth of Puerto Rico in an amount that bears the same ratio to such available funds as the population of the State, the District of Columbia, or the Commonwealth of Puerto Rico bears to the total population of the several States, the District of Columbia, and the Commonwealth of Puerto Rico.
(c)Approved NationalBefore the date that is 3 years after the date of enactment of this Act, the Corporation shall increase the number of approved national service positions by 55,000. Those additional approved national service positions shall be allocated as follows:  (1)48,000 approved national service positions shall be made available for eligible programs assisted under subtitle C of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571);
(2)6,000 approved national service positions shall be made available for eligible programs assisted under the Volunteers in Service to America (VISTA) program established under part A of title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.); and (3)1,000 approved national service positions shall be made available for eligible programs for individuals who will deploy to regions across the United States based on emergency need through eligible programs that are assisted under subtitle E of title I of the National and Community Service Act of 1990 (42 U.S.C. 12611). 
(d)RedistributionIn the case of a State that does not want to accept additional approved national service positions in accordance with this section, such positions shall be reallocated evenly to the remainder of States accepting such additional positions.  (e)Eligible programsIn this section, the term eligible program means a national service program under subtitle C or subtitle E of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq; 42 U.S.C. 12611 et seq.) or part A of title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.), as the case may be.
(f)PriorityIn allocating approved national service positions under this section, the Corporation shall give priority to eligible programs that are carrying out eligible activities.  (g)Approved national service position benefitsAn individual in an approved national service position established under this section shall have the same benefits as an individual in an approved national service position established under the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.).
7.VISTA waiver authorityNotwithstanding section 108 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4958), in order to address the needs of underserved communities during the COVID–19 pandemic, not more than 75 percent of funds appropriated under section 501 of that Act to carry out part A of title I of that Act may be obligated for the direct cost of supporting VISTA volunteers in programs and projects, including new programs and projects, carried out pursuant to grants or contracts made under part A of title I of that Act, and such funds may be obligated without competition regardless of when grant recipients commenced such programs and projects. 8.Increased coordinationThe Corporation shall ensure that recipients of funds under the national service laws— 
(1)that are carrying out health related services, have coordinated with the appropriate State and local health departments; and (2)that are carrying out other eligible activities, have coordinated with the appropriate Federal agencies, which may include the Centers for Disease Control and Prevention, the Department of Health and Human Services, the Federal Emergency Management Agency, the Department of Labor, the Department of Education, or another relevant Federal agency, to ensure continuity in coronavirus response and recovery activities and to ensure the eligible activities are carried out in a manner that is aligned with the work of Federal agencies. 
9.NCCC Season of ServiceNotwithstanding section 154 of the National and Community Service Act of 1990 (42 U.S.C. 12614), during the period of national emergency related to the novel coronavirus (COVID–19), the Corporation may carry out a pilot program through which the summer national service program carried out under such section may be modified in order to carry out eligible activities that— (1)take place during any months of the year; and
(2)include individuals aged 18 through 26 years to serve in short term periods of service under that program.  10.Match waiverNotwithstanding any other provision of law, an entity that receives assistance from the Corporation for any program under the national service laws (including a State Commission and an entity receiving subgrant funds) during the COVID–19 emergency response and recovery period (which period shall be determined by the Corporation) shall not be subject to any requirements to provide matching funds for any such program, and the Federal share of such assistance for a recipient (including for a State Commission and a subgrant recipient) may be 100 percent. 
11.Increase in Limitation on Grant Amounts During COVID–19 Emergency Response and Recovery PeriodNotwithstanding the limits described in sections 189(a) and 189(e) of the National and Community Service Act of 1990 (42 U.S.C. 12645c) or any other limitation imposed by the Corporation, during the COVID–19 emergency response and recovery period (which period shall be determined by the Corporation), the Corporation may award additional funds on a grant to operate a program authorized under the national service laws.  12.Augmentation and expansion grantsNotwithstanding any other provision of law, during the COVID–19 emergency response and recovery period (which period shall be determined by the Corporation), the Corporation may award noncompetitive augmentation and expansion grants under the national service laws, at such time and in such manner, and from such funds as the Corporation determines appropriate.

